Name: Commission Regulation (EEC) No 2952/91 of 4 October 1991 concerning the stopping of fishing for ' other species' (as by-catches) by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /8 Official Journal of the European Communities 9 . 10. 91 COMMISSION REGULATION (EEC) No 2952/91 of 4 October 1991 concerning the stopping of fishing for 'other species' (as by-catches) by vessels ' flying the flag of France registered in France have reached the quota allocated for 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3928/90 of 20 December 1990 allocating, for 1991 , certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), as last amended by Regulation (EEC) No 2427/91 (4), provides for 'other species' (as by-catches) quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of 'other species' (as by-catches) in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or HAS ADOPTED THIS REGULATION : Article 1 Catches of 'other species' (as by-catches) in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1991 . Fishing for 'other species' (as by-catches) in the waters of ICES divisions I, II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1991 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p . 2. 0 OJ No L 378, 31 . 12. 1990, p . 46. (4) OJ No L 222, 10 . 8 . 1991 , p. 4.